Case: 19-20853      Document: 00515438344         Page: 1    Date Filed: 06/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 19-20853                            June 2, 2020
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

JULIA ANN POFF,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:17-CR-669-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Pursuant to a written agreement with the Government, Julia Ann Poff
pleaded guilty to transporting an explosive with the intent that the explosive
be used to kill, injure, and intimidate, in violation of 18 U.S.C. § 844(d), based
on her mailing an improvised explosive device to President Barack Obama.
The plea agreement waived Poff’s right to appeal or collaterally attack her
conviction or sentence, reserving only the right to bring claims of ineffective
assistance of counsel. She timely appealed from her judgment of conviction.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20853     Document: 00515438344      Page: 2   Date Filed: 06/02/2020


                                  No. 19-20853

      In response to counsel’s motion to withdraw under Anders v. California,
386 U.S. 738 (1967), Poff moves to proceed pro se and file a brief. We DENY
the motion as untimely. See United States v. Wagner, 158 F.3d 901, 902-03
(5th Cir. 1998). However, we GRANT her 30 days to file a response to counsel’s
Anders motion in addition to any remaining extension provided incarcerated
prisoners under this court’s General Order 4 COVID-19, which was adopted on
May 5, 2020, and remains in effect. She may raise any issues that she wishes
to raise in that response. We DEFER ruling on the motion to withdraw until
we receive Poff’s response or the time for filing a response expires.
      The district court denied Poff’s pro se motion for release pending bail,
and she appeals as well as moving this court for release. See FED. R. APP. P.
9(b). The Bail Reform Act, 18 U.S.C. § 3143(b), establishes a presumption
against release pending appeal for a convicted and sentenced defendant. To
overcome that presumption, Poff must show, among other things, that her
appeal raises a substantial question of law or fact likely to result in reversal, a
new trial, a noncustodial sentence, or a reduced sentence of imprisonment less
than the total time already served plus the anticipated duration of the appeal
process. § 3143(b)(1)(B). Poff’s arguments fail to overcome the presumption.
Thus, her motion for release pending appeal is DENIED, and the district
court’s order denying release is AFFIRMED.
      We decline to consider Poff’s arguments that she should be released to
home confinement under 18 U.S.C. § 3582(c)(1)(A)(i), or Section 12003(b)(2) of
the Coronavirus Aid, Relief, and Economic Security Act, see Pub. L. 116-136,
§12003(b)(2), 134 Stat. 281 (2020), because they were not presented to the
district court and she has not shown extraordinary circumstances warranting
this court’s review in the first instance, see Leverette v. Louisville Ladder Co.,
183 F.3d 339, 342 (5th Cir.1999).



                                        2